Per Curiam,
It was stipulated in the agreement of sale that the appellant was to take the property subject to the widow’s dower from the date of his deed, and that all arrearages of dower should be paid to the date of the deed and receipted upon the proper record. Of course these arrearages were to be paid by the vendor. It was also stipulated that the purchase money was to be paid at the execution and delivery of the deed. In point of fact six thousand dollars of the purchase money, in addition to the hand money, were paid before the delivery or tender of any deed, and but two thousand dollars remained to be paid. The vendor having died before any deed was prepared, and his executors having no power under the will to carry out the contract, they applied to the orphans’ court for the necessary authority for that purpose and it was granted. In pursuance of this authority a proper deed was prepared and executed by the executors, and was tendered to the appellants. It was dated January 18, 1892, and it became the duty of the appellant to pay the dower of the widow from that date, and the remaining $2,000 of the purchase money at that time. He was therefore liable to pay interest from that time on the $2,000 of purchase money and it was the duty of the representatives of the vendor to pay all arrearages of dower up to the same time. As to the payment due the heirs of Nicholas Good on June 22, 1850, it is sufficient to say that the appellant is protected by the presumption of payment arising after the lapse of thirty-six years. The decree of the court below is modified by inserting, next after the words “ and upon execution and tender of said deed,” the following words, “ and upon payment by said executor of all arrearages of dower to January 19,1892,” and by striking from said decree the words and figures, “ 11th day of July, A. D. 1891,” and inserting in place thereof the words and figures, “19th day of January, A. D. 1892,” and in all other respects the decree is affirmed.
The decree of the court below as modified in the foregoing opinion is affirmed at the cost of the appellant.